J-S11010-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 RICHARD ALEXANDER FILL                    :
                                           :
                    Appellant              :    No. 1064 WDA 2021

            Appeal from the PCRA Order Entered August 9, 2021
                In the Court of Common Pleas of Erie County
            Criminal Division at No(s): CP-25-CR-0000082-2016


BEFORE: PANELLA, P.J., OLSON, J., and SULLIVAN, J.

MEMORANDUM BY PANELLA, P.J.:                            FILED: MAY 31, 2022

      By raising multiple claims of ineffective assistance of trial counsel under

the Post Conviction Relief Act (“PCRA”) 42 Pa.C.S.A. §§ 9541-9546, Richard

Alexander Fill seeks to revisit his convictions of various crimes related to an

encounter he had with law enforcement at his residence. We affirm.


      On November 3, 2015, Fill was involved in a police incident at his home,

during which he was informed that Crisis Services at Safe Harbor had obtained

a warrant for a mental health evaluation pursuant to 50 P.S. § 7302. At one

point, Fill fired a gun at police through a window. Eventually, Fill was arrested,

and the police secured a search warrant and conducted a search of the

residence. In addition to multiple mason jars containing marijuana and a water

bong, the police discovered a chainsaw on a patio table and a pellet gun near

the window from which Fill fired a shot at police.
J-S11010-22


      On November 7, 2016, at the conclusion of a nonjury trial, the court

convicted Fill of assault of a law enforcement officer, criminal mischief, simple

assault, recklessly endangering another person, possession of a controlled

substance, and possession of drug paraphernalia. On January 23, 2017, the

trial court sentenced Fill to serve an aggregate term of five and one-half to

twelve years of incarceration, followed by one year of probation.


      Eventually, Fill sought and was granted relief under the PCRA.

Specifically, the PCRA court reinstated his right to file post-sentence motions

nunc pro tunc. The trial court subsequently denied Fill’s post-sentence

motions, and on August 25, 2020, this Court affirmed his judgment of

sentence. Commonwealth v. Fill, 60 WDA 2019 (Pa. Super. 2020)

(unpublished memorandum).


      On October 5, 2020, Fill filed the instant PCRA petition. On May 28,

2021, current counsel filed an amended PCRA petition. The PCRA court filed a

notice of intent to dismiss on June 30, 2021, and Fill’s attorney filed an

objection. On August 9, 2021, the PCRA court filed an order dismissing the

PCRA petition. This timely appeal followed, in which Fill raises multiple claims

of ineffective assistance of counsel.


      Our standard of review for an order denying PCRA relief is whether the

record supports the PCRA court’s determination, and whether the PCRA court’s

determination is free of legal error. See Commonwealth v. Phillips, 31 A.3d



                                        -2-
J-S11010-22


317, 319 (Pa. Super. 2011). The PCRA court’s findings will not be disturbed

unless there is no support for the findings in the certified record. See id.


      Concerning ineffective assistance of counsel arguments, we presume

counsel is effective, and the appellant bears the burden to prove otherwise.

See Commonwealth v. Bennett, 57 A.3d 1185, 1195 (Pa. 2012). The

appellant must demonstrate: (1) his underlying claim is of arguable merit; (2)

the particular course of conduct pursued by counsel did not have some

reasonable basis designed to effectuate his interests; and (3) but for counsel’s

ineffectiveness, there is a reasonable probability that the outcome of the

proceedings would have been different. See Commonwealth v. Solano, 129

A.3d 1156, 1162-1163 (Pa. 2015). Failure to satisfy any prong of the test for

ineffectiveness will require rejection of the claim. See Commonwealth v.

Jones, 815 A.2d 598, 611 (Pa. 2002).


      We observe that claims of ineffective assistance of counsel are not self-

proving. See Commonwealth v. Wharton, 811 A.2d 978, 986 (Pa. 2002).

“[A] post-conviction petitioner must, at a minimum, present argumentation

relative to each layer of ineffective assistance, on all three prongs of the

ineffectiveness standard….” Commonwealth v. D’Amato, 856 A.2d 806, 812

(Pa. 2004). “A failure to satisfy any prong of the ineffectiveness test requires

rejection of the claim of ineffectiveness.” Commonwealth v. Daniels, 963

A.2d 409, 419 (Pa. 2009) (citation omitted).



                                     -3-
J-S11010-22


       Pursuant to the first prong, we note that where an appellant is not

entitled to relief on the underlying claim upon which his ineffectiveness claim

is premised, he is not entitled to relief with regard to his ineffectiveness claim.

See Commonwealth v. Ousley, 21 A.3d 1238, 1246 (Pa. Super. 2011). In

short, counsel cannot be deemed ineffective for failing to pursue a meritless

claim. See Commonwealth v. Loner, 836 A.2d 125, 132 (Pa. Super. 2003)

(en banc).

       Fill first argues that trial counsel was ineffective for failing to file a

suppression motion challenging the lack of a warrant for emergency mental

health treatment (“302 warrant”)1 issued against Fill, or in the alternative,

failing to challenge the evidentiary basis for filing a 302 warrant if one existed.

Fill contends that without a 302 warrant the entry into the home and any

evidence garnered were inadmissible as fruits of the poisonous tree.


       “The Fourth Amendment to the [United States] Constitution and Article

I, Section 8 of [the Pennsylvania] Constitution protect citizens from

unreasonable searches and seizures.” Commonwealth v. McAdoo, 46 A.3d

781, 784 (Pa. Super. 2012). “A search conducted without a warrant is deemed

to be unreasonable and therefore constitutionally impermissible, unless an


____________________________________________


1 See 50 Pa.C.S.A. § 7302(a)(1) (under the Mental Health Procedures Act,
upon written application by a physician or other responsible person, a warrant
may issue for emergency examination of an individual where facts set forth
“reasonable grounds to believe a person is severely mentally disabled and in
need of immediate treatment”).

                                           -4-
J-S11010-22


established exception applies.” Commonwealth v. Strickler, 757 A.2d 884,

888 (Pa. 2000).


      Some exceptions to the warrant requirement apply where “the police

have probable cause to believe a crime has been or is being committed.”

Commonwealth v. Petroll, 738 A.2d 993, 998-999 (Pa. 1999). “Even absent

probable cause, some searches without warrants do not violate state or

federal constitutional privacy rights.” Id. This category includes searches and

seizures conducted while the police are acting as community caretakers. See

Commonwealth v. Livingstone, 174 A.3d 609, 625-626 (Pa. 2017). “The

community caretaking doctrine has been characterized as encompassing three

specific   exceptions:   the   emergency     aid   exception;   the   automobile

impoundment/inventory exception; and the public servant exception, also

sometimes referred to as the public safety exception.” Id. at 626-627. Each

of the exceptions contemplates that the police officer’s actions be motivated

by a desire to render aid or assistance, rather than the investigation of criminal

activity. Id. at 627.


      [I]n order for a seizure to be justified under the public servant
      exception to the warrant requirement under the community
      caretaking doctrine, [1] the officer must point to specific,
      objective, and articulable facts which would reasonably suggest to
      an experienced officer that assistance was needed; [2] the police
      action must be independent from the detection, investigation, and
      acquisition of criminal evidence; and, [3] based on a consideration
      of the surrounding circumstances, the action taken by police must
      be tailored to rendering assistance or mitigating the peril. Once
      assistance has been provided or the peril mitigated, further police


                                      -5-
J-S11010-22


      action will be evaluated under traditional Fourth Amendment
      jurisprudence.

Id. at 637.


      As the PCRA court aptly notes, the police intervention at the scene was

prompted by a request from Crisis Services. See PCRA Court Opinion,

6/30/21, at 9. At Fill’s trial, Pennsylvania State Police Corporal Matthew Wargo

testified to receiving Crisis Services’ request for assistance at Fill’s residence

and his subsequent observation of Fill’s behavior at the residence upon his

arrival. See N.T., 11/7/16, at 7-17. As the PCRA court explained, “[Fill]

ignored the officers’ attempts to help and instead blared music, opened and

shut windows, and screamed and howled.” PCRA Court Opinion, 6/30/21, at

9 (citing N.T., 11/7/16, at 13-15).


      Second, the record reflects that the police presence at the scene was

independent from the detection, investigation, and acquisition of criminal

evidence. Rather, as Corporal Wargo explained, the State Police received a

specific request for assistance from Crisis Services that precipitated law

enforcement involvement. N.T., 11/7/16, at 7-8.


      Further, Corporal Wargo testified that for the first 1 ½ hours he was on

the scene, he attempted to communicate with Fill from outside of the

residence and to convince Fill to take advantage of the help being offered by

Crisis Services. See id. at 13. Corporal Wargo offered the following testimony

“I was advising him we were solely there to assist Crisis Services. I had told


                                      -6-
J-S11010-22


him that we had Crisis Services on scene to talk with him and help him out

with any issues he was having at the time. Numerous attempts were made

over an hour and a half.” Id. This testimony supports the determination that

the actions taken by the police were tailored to render assistance or mitigate

the peril.


      These circumstances reasonably suggest to an experienced officer that

assistance was needed. Accordingly, based on the foregoing, we conclude that

the record establishes the State Police were acting in their role as public

servants and pursuant to their role as community caretaker. Consequently,

we discern no merit to the underlying issue that trial counsel was ineffective

for failing to seek suppression of evidence due to a lack of a 302 warrant. Fill’s

claim of ineffectiveness fails.


      Fill next argues that trial counsel was ineffective for failing to seek

suppression of evidence acquired during the search of Fill’s residence. Fill

contends that there was not probable cause to issue the search warrant for

the home. Specifically, he states that “the issue is whether there was probable

cause to support a search of the house based upon the warrant application.”

Appellant’s Brief at 19. Fill asserts that all evidence secured pursuant to the

search warrant should have been suppressed and trial counsel erred in failing

to challenge its admission. We disagree.




                                      -7-
J-S11010-22


      Under both state and federal constitutions, search warrants must be

supported by probable cause. See Commonwealth v. Hoppert, 39 A.3d

358, 361-362 (Pa. Super. 2012). Pennsylvania Rule of Criminal Procedure 203

addresses the requirements for the issuance of a search warrant and provides,

in pertinent part, as follows:

      Rule 203. Requirements for Issuance

            (B) No search warrant shall issue but upon probable cause
      supported by one or more affidavits sworn to before the issuing
      authority in person or using advanced communication technology.
      The issuing authority, in determining whether probable cause has
      been established, may not consider any evidence outside the
      affidavits.

Pa.R.Crim.P. 203(B).

      We acknowledge that “in determining whether probable cause for

issuance of a warrant is present, the ‘totality of the circumstances’ test” is

utilized. Commonwealth v. Murphy, 916 A.2d 679, 681-682 (Pa. Super.

2007). “Under such a standard, the task of the issuing authority is to make a

practical, common sense assessment whether, given all the circumstances set

forth in the affidavit, there is a fair probability that contraband or evidence of

a crime will be found in a particular place.” Id. at 682 (citation omitted).

Probable cause is based on a finding of probability of criminality, not a prima

facie showing. Commonwealth v. Arthur, 62 A.3d 424, 432 (Pa. Super.

2013).




                                      -8-
J-S11010-22


      Because reasonable minds often disagree on whether an affidavit

establishes probable cause, “the preference for warrants is most appropriately

effectuated by according great deference to a magistrate’s determination.”

Commonwealth v. Jones, 988 A.2d 649, 656 (Pa. 2010). “Further, a

reviewing court is not to conduct a de novo review of the issuing authority’s

probable cause determination….” Id. at 655 (brackets omitted).


      Our review of the record reflects that the affidavit of probable cause

presented to the issuing authority contained the following information

provided by Trooper Scott Sipko:


            On 11/03/15 @ approx. 1430 hrs, PSP-Corry received a
      request from Erie County Crisis Services to assist one of their
      workers on a house visit for the defendant. ECCS received
      information from the defendant[’]s girlfriend that he was acting
      paranoid and may be in need of services. Upon arrival to [****]
      Welch Rd., Amity Twp., Erie County, Corporal Matthew WARGO
      observed an electrical line pole located on the defendant’s
      property which had been cut down. The cut on the pole was
      smooth and appeared to be made by a chainsaw. Later a chainsaw
      was located behind a shed, also located on the property, atop a
      table. Cpl. WARGO attempted to make contact with the defendant
      and get him to come out of the house to talk. The defendant
      refused and was screaming and yelling.
            A perimeter of Troopers was established around the house.
      Tpr. Josh DEITLE was located on the north side of the residence.
      At approx. 1945 hrs the defendant fired a weapon from the first
      floor window on the north side of the residence. Trp. DEITLE was
      located on the north side of the residence approx. 30 yards away
      when the shot was fired in his direction.
             Based on these facts, I respectfully request a search warrant
      for all weapons that may be located in the defendant’s residence.




                                     -9-
J-S11010-22


Search Warrant and Affidavit of Probable Cause, 1/3/15, at 2. The search

warrant specified that “[a]ll firearms in possession of Richard Alexander FILL

and any other fruits of a crime” were to be searched for and seized. Id. at 1.


      Upon consideration of the totality of circumstances in this matter and

the relevant legal authority, it is our conclusion that the affidavit reveals a fair

probability that weapons would be found at the location in question. To

reiterate, Trooper Sipko’s affidavit reflects the following circumstances. The

State Police responded to a request for assistance at Fill’s residence due to

concerning behavior. Upon arrival, law enforcement discovered a utility pole

on Fill’s property had been cut down. When Corporal Wargo was unsuccessful

in appealing to Fill to exit the home, the police established a perimeter around

the house. Subsequently, Fill opened a widow and fired a shot from inside of

the house. These circumstances indicate a fair probability that weapons would

be found in the residence, thereby establishing probable cause for the

issuance of a search warrant.


      Accordingly, having determined that the affidavit for the search warrant

possessed the requisite probable cause, we hold that the evidence seized from

the residence pursuant to the search warrant was lawfully obtained and

conclude there is no justification to suppress the items seized. Therefore, trial

counsel was not ineffective for failing to seek suppression of the evidence on

these grounds.




                                      - 10 -
J-S11010-22


      In his third issue, Fill argues that trial counsel was ineffective for failing

to seek suppression of evidence because the search warrant was premised on

false statements from the affiant officer. Fill posits “that the affiant officer

made statements that the prosecuting attorney knew or had reason to believe

were false.” Appellant Brief at 22. Specifically, Fill takes umbrage with Trooper

Sipko’s statement that Fill “fired a weapon from the first floor window and the

shot was fired in Trooper Deitle’s direction.” Id. Fill claims that Trooper Sipko’s

statement was inaccurate because “Trooper Deitle testified at trial that he did

not see any part of a weapon and did not recover any bullets and did not

testify about hearing a bullet go past him, and was not struck or injured by

any bullet or other object.” Id. (citing N.T., 11/7/16, at 35-36).


      Our review of the record belies Fill’s characterization of Trooper Deitle’s

testimony. At trial, Trooper Deitle offered a detailed explanation of the

circumstances of the incident. He stated that he participated in forming the

perimeter around the residence and indicated that he was on the north side

of the structure. N.T., 11/6/16, at 35. Trooper Deitle then stated the following:

“After that perimeter was set, it was – posted on the house watching any

movement. A small window was opened while I was watching the house. I

could not see anything come out the window, but it sounded like a gunshot

was fired out that window. And just as quickly as it was opened, shot fired,

and the window was shut again.” Id. He also indicated that he was about

thirty yards from the window. See id. Regarding whether the sound that he


                                      - 11 -
J-S11010-22


heard was indeed a firearm, Trooper Deitle stated, “I have no doubt in my

mind that it was a gunshot.” Id. at 36. This evidence of record contradicts

Fill’s assertion that the prosecution knew or had reason to believe that the

information in the affidavit of probable cause was inaccurate. Rather, Trooper

Deitle’s testimony supports the statements presented by Trooper Sipko in the

affidavit of probable cause. Consequently, we discern no merit to Fill’s claim

that trial counsel was ineffective for failing to seek suppression on these

grounds.


      Next, Fill claims that trial counsel was ineffective for failing to seek the

suppression of items seized that were not listed on the search warrant. Fill

argues that “the chain saw, the alleged marijuana and smoking pipe were not

described in the search warrant, which only authorized a search for weapons.

Therefore, seizure of those objects was not justified under the warrant

requirements.” Appellant’s Brief at 24. Again, we disagree.


      The plain view doctrine allows the admission of evidence seized without

a warrant when: (1) an officer views the object from a lawful vantage point;

(2) it is immediately apparent to him that the object is incriminating; and (3)

the officer has a lawful right of access to the object. See Commonwealth v.

Collins, 950 A.2d 1041, 1045 (Pa. Super. 2008) (en banc) (citation omitted).


      In determining whether the incriminating nature of an object is

immediately apparent, we look to the totality of the circumstances. See



                                     - 12 -
J-S11010-22


Commonwealth v. Johnson, 921 A.2d 1221, 1223 (Pa. Super. 2007). An

officer can never be completely certain that a substance in plain view is

incriminating, but his belief must be supported by probable cause. See id.


      When reviewing whether an object’s criminal nature is “immediately

apparent,” we note that probable cause


      merely requires that the facts available to the officer would
      warrant a man of reasonable caution in the belief, that certain
      items may be contraband or stolen property or useful as evidence
      of a crime; it does not demand any showing that such a belief be
      correct or more likely true than false. A practical, non-technical
      probability that incriminating evidence is involved is all that is
      required.
Commonwealth v. McEnany, 667 A.2d 1143, 1148 (Pa. Super. 1995)

(citations, emphasis, and quotation marks omitted).


      We begin by observing that Fill misinterprets the mandate of the search

warrant at issue, which specifically states that the items to be searched for

and seized include “firearms in possession of [Fill] and any other fruits of a

crime.” Search Warrant and Affidavit of Probable Cause, 1/3/15, at 1.

Accordingly, his insinuation that the items listed were not encompassed by

the warrant is false.


      Moreover, our review reveals that the items were all spotted in plain

view during the execution of the search warrant. Six of the jars of marijuana

were located immediately inside of the front door on and inside of a green

duffle bag. See N.T., 11/7/16, at 51-52. A seventh mason jar of marijuana



                                    - 13 -
J-S11010-22


was discovered on the kitchen counter. See id. at 52. The “water bong or

smoking pipe of some kind” was on the kitchen counter next to the seventh

mason jar. Id. The incriminating nature of these items was readily apparent.

Finally, Trooper Sipko indicated that he discovered the chainsaw outside on a

patio table next to a shed. See id. at 53. The incriminating nature of the

chainsaw was readily apparent given Corporal Wargo’s observation of the

downed utility pole.


      Given these facts, we find that the mason jars, the pipe and the

chainsaw fall within the plain view doctrine and were properly seized by law

enforcement without being listed on the search warrant. The state troopers

lawfully entered the home pursuant to a search warrant; the items in question

were all visible; and due to their incriminating nature, the police were entitled

to seize them. See Jones, 988 A.2d at 658. Consequently, there is no merit

to the underlying issue that trial counsel should have sought suppression of

the mason jars, the smoking pipe, and the chainsaw. Accordingly, Fill’s

allegation of ineffective assistance in this regard fails.


      Finally, Fill argues that the PCRA court erred in failing to hold an

evidentiary hearing. However, a PCRA hearing is not a matter of right, and

the PCRA court may decline to hold a hearing if there is no genuine issue

concerning any material fact and the defendant is not entitled to relief as a

matter of law. See Commonwealth v. Morrison, 878 A.2d 102, 109 (Pa.

Super. 2005); Pa.R.Crim.P. 907(2). See Commonwealth v. Payne, 794

                                      - 14 -
J-S11010-22


A.2d 902, 906 (Pa. Super. 2002) (the right to a hearing is not absolute, and

the PCRA court may deny a petition without a hearing if it determines the

claims raised are without merit).

      Here, the record belies Fill’s claims that his trial counsel was ineffective.

As discussed above, the record supports the PCRA court’s factual finding there

was no relief due based on the ineffectiveness claims raised. Accordingly, an

evidentiary hearing was not required.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/31/2022




                                      - 15 -